Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Response to Amendment

1.	This action is in response to the amendment filed September 10, 2021. Claim 1, 5, 8-13 were amended, rendering claims 1-13 and 15 pending.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3-4, 6-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 13 of U.S. Patent No. 16/631450. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claims 1 and 13 of copending ‘450. Although copending ‘450 does not explicitly disclose a molding optimizing agent, the elastomer coupling agent of copending ‘450, can function as a molding optimizing agent.  In claim 1 of the instantly claimed invention, the phrase, “obtained by polymerizing a polyol, an unsaturated polycarboxylic acid and an amino acid, treating the resultant polymers with a halogenating agent, and polymerizing the resulting halogenated product with maleic acid” introduces a process limitation to the product claim. 
	For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a substrate layer and a layer disposed on the substrate layer, where the substrate layer comprises PVC, stone powder, an additive and an agent.  The reference suggests such a product because copending ‘450 teaches a panel comprising a substrate and a coating layer, where the substrate is made using PVC, stone powder, an additive and an agent.





Cited Reference

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  HUANG et al. CN106223569A (claims 1-40, description, paragraphs [0007]-[0221]) is considered to be the prior art closest to the present application, discloses a composite floor, which includes a base material board and an upper surface functional layer covering the upper surface of the base material board, the components of the base material board include stone powder or wood chips, and plastic, wherein, the plastic is PVC, the base material board comprises 100 parts of PVC, 50-80 parts of perlite, 210-270 parts of stone powder or wood chips, 2-6 parts of a stabilizer, 0.2-0.8 part of stearic acid, 0.2-0.8 part of PE wax, 1-5 parts of chlorinated polyethylene, 0.5-2 parts of ACR modifier, 1-5 parts of titanium dioxide, and 0.01-0.05 part of an OB-1 whitening agent, the upper surface functional layer is one of veneer, bamboo-wood composite board, calcium carbonate board, calcium silicate board, gypsum board, organic glass, metal board, plastic board and foam board, the upper surface functional layer and the base material board are bonded by an adhesive, the composite board further comprises a lower surface functional layer covering the lower surface of the base material board, the lower surface functional layer is one of wood board, veneer, bamboo-wood composite board, calcium carbonate board, calcium silicate board, gypsum board, organic glass, metal board, plastic board and foam board, the lower surface functional layer and the base material board are bonded by the adhesive, the composite board further comprises a paint film protective layer covering the upper surface of the upper surface functional layer, the .

Response to Arguments

6.	The rejection made under 35 U.S.C. 112(b), is withdrawn due to Applicant amending claim 1 to more particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The rejection made on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 13 of U.S. Patent No. 16/631450 is maintained for reasons of record.  Although Applicant filed a terminal disclaimer on September 10, 2021, the terminal disclaimer has not been approved.
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10). For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attomey who Is signing the terminal disclaimer, along with another copy of the terminal disclaimer, unless they file a terminal disclaimer that is signed by the applicant. Therefore, the terminal disclaimer must be re-filed. No new fees are due.

Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LAWRENCE D FERGUSON/Examiner, Art Unit 1781